PER CURIAM.
This is an appeal from a conviction for certain misdemeanor offenses with punishment assessed at 36 months in jail and a fine of $200.
The record reflects that appellant’s trial was at the February term of the County Court which convened on February 2, 1959 and adjourned on April 5, 1959. Appellant’s motion in arrest of judgment was overruled on April 2, 1959, at which time he gave notice of appeal.
It appears from the transcript that the recognizance on appeal was entered into on April 8, 1959, which was after the term of court at which this cause was tried had expired.
A recognizance entered into after the expiration of the term at which the case was tried is insufficient to confer jurisdiction on this court.
The appeal is dismissed.